Citation Nr: 1805183	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  06-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include lung cancer, COPD, silicosis, and fibrosis, claimed to be the result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to July 1955.  The Veteran died in March 2010 from lung cancer, and his surviving spouse has been substituted as the claimant in this matter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer in June 2007.  The claims file includes a transcript of the proceeding.  This matter was before the Board in July 2009, December 2009, and May 2016, when it was remanded for development.  

As noted in the Board's May 2016 remand order, the issue of entitlement to Dependency and Indemnity Compensation (DIC) benefits was raised in an April 2010 claim.  Additionally, in a March 2010 letter, the Veteran's daughter raised the issue of entitlement to compensation pursuant to 38 U.S.C. § 1151 based on a failure to diagnose or properly treat the Veteran.  As it does not appear that these issues have been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

With respect to the raised issue of entitlement to compensation under 38 U.S.C. § 1151, in a December 2017 brief, the appellant's representative asserted that the issue was inextricably intertwined with the instant service connection claim.  The Board has considered the appellant's representative's contention but does not find that the issues are inextricably intertwined because a claim for service connection and a claim for compensation benefits under 38 U.S.C. § 1151 are separate claims of entitlement that have different legal requirements.  Moreover, it is not the case that the claims are so closely tied together that a final decision concerning one claim cannot be rendered until a decision is made on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining when cases "inextricably intertwined").  There is also no indication that the facts underlying the instant service connection claim and a claim for compensation benefits under 38 U.S.C. § 1151 are sufficiently intertwined that they should be considered together.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2000) (providing that where the facts underlying separate claims are "intimately connected," they should be adjudicated together in the interests of judicial economy).  Therefore, as the raised issue of entitlement to compensation under 38 U.S.C. § 1151 is not inextricably intertwined with the instant claim for service connection, referral to the AOJ is appropriate, and the issue will not be further discussed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

The appellant contends that entitlement to service connection for a pulmonary disability is warranted on the basis that the Veteran was exposed to asbestos during active military service.  Specifically, the Veteran asserted that he was exposed to asbestos in his sleeping quarters aboard the USS Helena and during work assignments that involved cutting up and removing old boilers.  In a February 2006 rating decision, the RO conceded in-service exposure to asbestos.  Before a decision can be reached on the claim, a remand is necessary to ensure that there is a complete record upon which to afford the appellant every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

This matter was last remanded in May 2016 to obtain an additional medical opinion regarding the nature and etiology of the claimed pulmonary disability.  Specifically, the examiner was asked to confirm or rule out the diagnoses noted during the pendency of the claim, to include silicosis, multiple bullae, fibrosis, COPD, pleural thickening, interstitial infiltrates, interstitial lung disease, large cell carcinoma, and adenocarcinoma.  With regard to each pulmonary disorder present during the pendency of the claim, the examiner was asked to opine as to whether it was at least as likely as not that the disorder was etiologically related to service, to include the Veteran's conceded in-service asbestos exposure.  

A medical opinion was obtained in August 2016.  The examiner opined that it was less likely than not that the Veteran's silicosis and fibrosis were secondary to asbestos exposure because there was no objective evidence of asbestos-related lung disease.  The examiner also noted the Veteran's history of COPD and subsequent carcinoma and provided that the most common cause of these disorders was cigarette smoking, for which the Veteran had a positive history.  The examiner opined that it was at least as likely as not that the cause of these disorders was a history of cigarette smoking and less likely than not the result of military service.  

The examiner did not address the Veteran's history of interstitial lung disease as requested in the Board's May 2016 remand order.  While the Board also acknowledges that the examiner did not specifically address multiple bullae, interstitial infiltrates, or pleural thickening, medical notations of interstitial infiltrates precede the pendency of the claim.  Moreover, based on the September 2009 VA examination report, bullae and pleural thickening are CT scan findings, not diagnoses.  See September 2009 VA examination report; see also Bullae, Dorland's Illustrated Medical Dictionary 259 (32d ed. 2012).  

Additionally, in a December 2017 brief, the appellant's representative referenced a 2017 article that addressed COPD, which cited to a study involving construction workers who were exposed to asbestos.  According to the study, even participants who had never smoked, and therefore had a very low risk of developing COPD, were more likely to develop it.  As such, the appellant's representative suggested that the August 2016 opinion was inadequate, as the examiner rejected the notion that asbestos exposure contributed to the development of the Veteran's COPD without discussing how asbestos exposure might have significantly contributed to the development of COPD.  In light of this background, an additional medical opinion is warranted.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain a supplemental medical opinion from the August 2016 examiner.  If this examiner is unavailable, obtain an opinion from an appropriate medical provider.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:

a)	The examiner should confirm or rule out a diagnosis of interstitial lung disease, which is noted as an impression in February 2009 medical records from AnMed Health.  

b)	With regard to any confirmed diagnosis of interstitial lung disease, in addition to the Veteran's diagnosed COPD, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by, or is otherwise etiologically related to, his active military service, to include conceded in-service asbestos exposure.  

In rendering this opinion, the examiner is advised that in-service asbestos exposure has been conceded.  In addition, the examiner should consider and address the 2017 article submitted by the appellant's representative, detailed above, which referenced a study finding that construction workers who were exposed to asbestos were more likely to develop COPD, even if they had never smoked and therefore had a very low risk of developing COPD.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and indicate whether any further evidence or information would be useful in rendering the opinion being sought.

2.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the appellant's claim.  If the benefit sought is not granted in full, furnish the appellant and her representative an SSOC, and return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

